Citation Nr: 0942134	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-14 046A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION


The appellant served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
RO in St. Paul, Minnesota, which in pertinent part denied a 
claim for service connection for depression and denied a 
petition to reopen a claim for service connection for PTSD.

In August 2008, the Board issued a decision in this case 
which denied the depression claim and remanded the PTSD claim 
for further development.  


FINDING OF FACT

In October 2009, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, St. Paul, Minnesota, 
that the appellant died in February 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision was issued on August 13, 2008, which denied 
the appellant's claim for service connection for depression 
and remanded his claim for service connection for PTSD.

In October 2009, the Board was notified that the appellant 
had died on February [redacted], 2007.  A copy of the appellant's 
death certificate was then associated with the claims file.

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

As the appellant died before the Board decided the depression 
claim and remanded the PTSD claim in August 2008, the Board 
had no jurisdiction to adjudicate the appellant's claim.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In Landicho, the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a claimant dies during the course of an 
appeal, the appropriate remedy is to vacate the Board's 
action and dismiss the appeal.  Therefore, the Board will 
vacate its August 13, 2008, decision and remand.  38 C.F.R. § 
20.904(a).  

This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).  






(CONTINUED ON NEXT PAGE)



ORDER

The Board's August 13, 2008, decision and remand in the above 
captioned case is vacated.

The appeal is dismissed.




		
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


